Danhof, C. J.
(dissenting). On appeal, the burden of proof is on appellant to show by clear and satisfactory evidence that the commission’s determination is unlawful or unreasonable, MCL 479.20; MSA 22.585, Short Freight Lines, Inc v Public Service Comm, 25 Mich App 408; 181 NW2d 560 (1970). Findings of fact by an administrative agency are not to be overturned if they are supported by competent evidence, Associated Truck Lines, Inc v Public Service Comm, 377 Mich 259; 140 NW2d 515 (1966), J E Bejin Cartage Co v Public Service Comm, 352 Mich 139; 89 NW2d 607 (1958). I would hold that there is competent evidence to support the Public Service Commission’s findings of fact,1 and that the facts found adequately support the result reached.
I disagree with the majority’s conclusion that the facts found by the Public Service Commission indicate, as a matter of law, that appellants did not "discontinue any service established under the provisions of this act”, MCL 476.13; MSA 22.546. To revoke a carrier’s certificate of authority requires a finding that no services were provided under the provisions of the act, Associated Truck Lines, Inc, supra, J E Bejin Cartage Co, supra. Services performed under a certificate of public convenience and necessity from the Interstate Commerce Commission are not "services provided under the provisions of this act”, Associated Truck *248Lines, Inc, supra, at 274. The Public Service Commission found as a fact that the shipments in question moved from the shipper’s plant in Marysville, Michigan, to a distribution center in Center-line, Michigan. These less-than-full load shipments were carried on a truck and trailer which continued on to deliver the remainder of the load outstate.2 The Public Service Commission went on to find that the separation of goods at the distribution center was for the purpose of interstate delivery. There is competent evidence, from the testimony taken and the circumstantial evidence presented, including the nature of the facilities, to support this finding. This evidence is sufficient to support a finding of a fixed and persistent intention to ship interstate and therefore, that interstate shipment had commenced, Baltimore & O S W R Co v Settle, 260 US 166; 43 S Ct 28; 67 L Ed 189 (1922). In Southern Pacific Transportation Co v Interstate Commerce Comm, 565 F2d 615 (CA 9, 1977), the Court held that the respondent had not introduced sufficient evidence to support a finding of a fixed and persistent intention to ship interstate, but the facts in this case are adequate to support a finding of such intent. Even after reviewing the facts from a carrier’s perspective,3 they adequately support a finding of a discontinuance. Since the findings of fact support the Public Service Commission’s determination that no ser*249vices were "provided under the provisions of this act”, I would affirm their decision.

 See my opinion in Yellow Freight System, Inc v Public Service Comm, 73 Mich App 476, 490; 252 NW2d 495 (1977).


 This fact distinguishes this case from Southern Pacific Transportation Co v Interstate Commerce Comm, 565 F2d 615 (CA 9, 1977). In Southern Paciñc Transportation, no trailer moved interstate. In the instant case, the carrier was engaged in interstate commerce and therefore subject to regulation by the ICC. I would agree that if the facts showed no interstate movement, then Southern Paciñc Transportation would control.


 The "carrier’s perspective” standard is suggested in the majority opinion, supra, and some of the reasons supporting the use of this standard are set out in Associated Truck Lines, Inc v Public Service Comm, 377 Mich 259, 289-291; 140 NW2d 515 (1966).